Conviction is for unlawful possession of material and equipment for the manufacture of intoxicating *Page 492 
liquor, with punishment assessed at one year in the penitentiary. No statement of facts is found in the record. A number of special charges were refused and exceptions reserved to the court's, action in that respect but none of these matters can be appraised by the court in the absence of the facts proven upon the trial.
We must presume the ruling of the court was correct in the respect mentioned and in the absence of a showing to the contrary it is the duty of the court to affirm the judgment which is accordingly so ordered.
Affirmed.